        Case 2:19-cv-02373-JDW Document 34 Filed 11/27/19 Page 1 of 18



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________

ANDREW PERRONG, individually and on             Case No. 19-cv-2373
behalf of a class of all persons and entities
similarly situated,

               Plaintiff,

vs.

DIRECT ENERGY, LP and ALLIED
MARKETING LLC,

               Defendants.


        PLAINTIFF ANDREW PERRONG’S MEMORANDUM IN OPPOSITION
        TO DEFENDANT ALLIED MARKETING LLC’S MOTION TO DISMISS
            Case 2:19-cv-02373-JDW Document 34 Filed 11/27/19 Page 2 of 18



                                                   TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1

BACKGROUND .............................................................................................................................2

LEGAL STANDARD......................................................................................................................4

LAW AND ARGUMENT ...............................................................................................................5

          I.         Mr. Perrong sufficiently alleges he was called with a pre-recorded message or
                     use of an ATDS. ......................................................................................................5

                     A.         Mr. Perrong alleges sufficient detail about the pre-recorded telemarketing
                                call he received. ...........................................................................................5

                     B.         Mr. Perrong alleges specific details about the nature of the telemarketing
                                call supporting the plausible inference that an ATDS was used. ................6

          II.        Mr. Perrong sufficiently alleges the call at issue was to a service for which
                     Mr. Perrong is charged for the call and that Mr. Perrong was in fact charged
                     for that call............................................................................................................10

                     A.         Courts have overwhelmingly held that TCPA plaintiffs do not have to
                                plead their full telephone number. .............................................................10

                     B.         TCPA plaintiffs do not have to plead they were charged for the call with
                                particularity. ..............................................................................................11

          III.       Mr. Perrong served Allied Marketing nine days after the time contemplated
                     under FRCP 4(m) but did so with good cause...................................................13

CONCLUSION .............................................................................................................................15




                                                                      i
         Case 2:19-cv-02373-JDW Document 34 Filed 11/27/19 Page 3 of 18



                                        INTRODUCTION

       Plaintiff Andrew Perrong’s (“Mr. Perrong’s”) claim under the Telephone Consumer

Protection Act, 47 U.S.C § 227 (“TCPA”) is well pled. He has plausibly alleged that Allied

Marketing, LLC (“Allied Marketing”) used a pre-recorded message and an automated telephone

dialing system (“ATDS”) to call his residential phone number, for which he is charged on a per

call basis, advertising Direct Energy, LP (“Direct Energy”) services.

       Mr. Perrong does not merely mimic the TCPA with respect to the use of a pre-recorded

voice. He instead alleges that the pre-recorded voice did not identify a specific company, and as

a result he engaged the telemarketer and sufficiently identified that Direct Energy services were

being promoted by Allied Marketing’s pre-recorded call. Similarly, Mr. Perrong alleges a series

of indicators that an ATDS was used to make the call, such as the fact that the pre-recorded voice

was transmitted with the inaccurate information displayed on his telephone’s caller identification

system, and the fact that it would be illogical to manually dial a number, only to have an

automated message play. To the extent Allied Marketing claims details about the technological

capacities of the dialing system used, they are within Allied Marketing’s exclusive knowledge

and are unknowable to the recipient of an unlawful telemarketing call. See Battaglia v. Quicken

Loans, Inc., No. 18-CV-1104, 2019 U.S. Dist. LEXIS 17782 (W.D.N.Y. Feb. 4, 2019) (refusing

to require plaintiff to allege details regarding defendants’ calling technology at pleading stage).

       Similarly, to the extent Allied Marketing seeks additional details about the specific

amount Mr. Perrong was charged for the call, those facts can all be readily and easily obtained in

discovery. In fact, Allied Marketing’s own motion asserts that “it is unclear whether this is true”

in response to Mr. Perrong’s allegations. Determining if Mr. Perrong’s allegations about being

charged for the call are true (they are) is appropriate for discovery. Finally, as explained in Mr.




                                                  1
         Case 2:19-cv-02373-JDW Document 34 Filed 11/27/19 Page 4 of 18



Perrong’s response to the Court’s Show Cause Order regarding service (ECF No. 23), Mr.

Perrong’s local counsel was out of the office due to an injury at the end of July when the sole

summons for Allied Marketing was sent via first class mail to his office. However, service was

effectuated on October 24, 2019, one week after the Court’s Order and nine days after the

presumptive deadline.

        Mr. Perrong’s pleading provides Allied Marketing more than fair notice of the conduct he

is alleging violated the TCPA. Indeed, based on Mr. Perrong’s pleading, Direct Energy filed an

Answer and a Crossclaim against Allied Marketing. (ECF No. 11.)

                                        BACKGROUND

        The Plaintiff has brought this putative class action pursuant to the TCPA, a federal statute

enacted in response to widespread public outrage about the proliferation of intrusive, nuisance

telemarketing practices. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012). The

Plaintiff has alleged that Direct Energy hired Allied Marketing to perform telemarketing for it

and attempt to secure new customers by making pre-recorded telemarketing calls. (ECF No. 9 at

¶ 2.)

        Out of every 7,000,000 robocalls, there’s only one TCPA lawsuit in federal court.

Compare Herb Weisbaum, It’s Not Just You—Americans Received 30 Billion Robocalls Last

Year, NBC News (Jan. 17, 2018), https://www.nbcnews.com/business/consumer/it-s-not-just-

you-americans-received-30-billion-robocalls-n838406 (30.5 billion robocalls) with WebRecon,

WebRecon Stats for Dec 2017 & Year in Review (last visited Oct. 29, 2018),

https://webrecon.com/webrecon-stats-for-dec-2017-year-in-review/ (4,392 TCPA complaints).

Allied Marketing refers to Mr. Perrong as a “Robocall Avenger.” (ECF No. 32-1 at p. 2.) Mr.

Perrong is currently a law student at Temple University and, after placing his number on the




                                                 2
         Case 2:19-cv-02373-JDW Document 34 Filed 11/27/19 Page 5 of 18



National Do Not Call Registry, has not hesitated to sue telemarketing companies who have

contacted him illegally. In so doing, Mr. Perrong is doing exactly what Congress intended him

to do when they enacted the TCPA. The fact that Mr. Perrong has previously filed TCPA

lawsuits makes him an ideal class representative. See Murray v. GMAC Mortg. Corp., 434 F.3d

948, 954 (7th Cir. 2006) (“[w]hat the district judge did not explain, though, is why ‘professional’

is a dirty word. It implies experience, if not expertise.”). The fact that Mr. Perrong was an

individual with the knowledge to fight back does not impact his ability to bring this claim:

               It is safe to say that, when the telemarketers in this case called a
               phone belonging to Cunningham, they—presumably unwittingly—
               found themselves in the sights not of an ordinary hapless
               consumer, but a seasoned plaintiff, likely primed and ready to take
               them to court if their actions violated the TCPA. Nothing in the
               Constitution, though, requires a plaintiff to be a naïf.

Cunningham v. Rapid Response Monitoring Servs., Inc., 251 F. Supp. 3d 1187, 1194-97 (M.D

Tenn. Apr. 26, 2017).

       Mr. Perrong does not “bait” companies into calling him. (ECF No. 32-1 at p. 2.)1

However, there is nothing wrong with a consumer advocate posing as an interested customer in

order to enforce federal law and to discover the identity of those responsible for contacting him.

“Testers,” who pose as interested individuals in order to identify other victims in the housing and

employment context, “usually are praised rather than vilified.” Murray, 434 F.3d at 954 (citing

Havens Realty Corp. v. Coleman, 455 U.S. 363 (1982); Arlington Heights v. Metropolitan

Housing Dev. Corp., 429 U.S. 252 (1977). In fact, this very court has rejected similar

arguments, reasoning that a Plaintiff must pose as an interested consumer in order to know the

name of the telemarketer that violated the TCPA and bring suit against it. Shelton v. Nat’l Gas &



1
 In fact, Mr. Perrong has specifically alleged that he did not consent to the call at issue, and
Allied Marketing has provided no evidence to the contrary.

                                                  3
         Case 2:19-cv-02373-JDW Document 34 Filed 11/27/19 Page 6 of 18



Elec., LLC, No. CV 17-4063, 2019 U.S. Dist. LEXIS 59235, at *12 (E.D. Pa. Apr. 5, 2019). The

Federal Trade Commission (“FTC”), which is charged with the enforcement of federal

telemarketing laws, regularly has investigators pose as potential customers, and courts have

endorsed that approach. See, e.g., Consent Decree, United States v. Credit Bureau Collection

Servs., No. 2:10-cv-169, Doc. No. 3, § X (S.D. Oh. Feb. 24, 2010) (authorizing FTC to use

“lawful means,” including “posing as consumers and suppliers” in order to monitor and

investigate compliance with federal law). TCPA plaintiffs are permitted to engage in the same

conduct: “Cognizant of how damaging May’s evidence is, Defendants disparage her as a

“professional litigant” …. But the telemarketers’ admissions are not rendered invalid just

because Mey (successfully) tricked them into (truthfully) revealing that they sold products for

Lifewatch.” FTC v. Lifewatch Inc., 176 F. Supp. 3d 757, 771 (N.D. Ill. 2016).

                                      LEGAL STANDARD

       In order to state a claim upon which relief can be granted, a complaint must contain, inter

alia, “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The requirement that a plaintiff “show” that he or she is entitled to relief

means that a complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       A complaint may be dismissed pursuant to Rule 12(b)(6) only where it appears that there

are not “enough facts to state a claim that is plausible on its face.” Twombly, 550 U.S. at 570.

While Rule 8(a)(2) “does not require detailed factual allegations … it demands more than an

unadorned, the-defendant-unlawfully-harmed-me-accusation.” Iqbal, 556 U.S. at 678 (citation




                                                  4
        Case 2:19-cv-02373-JDW Document 34 Filed 11/27/19 Page 7 of 18



and internal quotations omitted). A complaint which “tenders ‘naked assertion[s]’ devoid of

‘further factual enhancement’” does not suffice. Id. (citation omitted).

                                   LAW AND ARGUMENT

I.     Mr. Perrong sufficiently alleges he was called with a pre-recorded message or use of
       an ATDS.

       A.      Mr. Perrong alleges sufficient detail about the pre-recorded telemarketing call he
               received.

       The TCPA places prohibitions on the use of an automatic telephone dialing system

(“ATDS”) or an artificial or prerecorded voice. 47 U.S.C. § 227(b)(1)(A) (emphasis added).

Allied Marketing asserts that Mr. Perrong makes a conclusory allegation that a pre-recorded

message was played during the call to him and alleges no other facts surrounding the pre-

recorded message. However, this is not the case. Mr. Perrong alleges that the pre-recorded call

was for “telemarketing” purposes, and that “a company was not identified in the pre-recorded

message, so the Plaintiff responded to speak with a live individual.” (See ECF No. 9 at ¶¶ 2, 39.)

Mr. Perrong further alleges that he “was able to identify Direct Energy because he received a

verification that it was Direct Energy calling from a third-party verification company as part of

the telemarketing pitch for the call he received” after the pre-recorded message. (Id. at ¶ 40.) As

such, this case is unlike Trumper v. GE Capital Retail Bank, 79 F. Supp. 3d 511, 513 (D.N.J.

2014), the sole case cited by Allied Marketing in support of its position. In Trumper, the court

held, “The Amended Complaint says nothing about the calls Trumper received, save that the

caller was looking for Enid Gonzales.” Here, Mr. Perrong has explained that the telemarketing

pre-recorded call did not identify the caller, that Mr. Perrong responded to the pre-recorded

message, and that he was able to identify the fact that Direct Energy services were being offered

by engaging the caller. Mr. Perrong’s allegations are more in line with Battaglia, 2019 U.S.




                                                 5
         Case 2:19-cv-02373-JDW Document 34 Filed 11/27/19 Page 8 of 18



Dist. LEXIS 17782, at *6-8 n.1, which denied a substantively similar motion to dismiss while

distinguishing Trumper by holding, “Unlike Trumper, where the plaintiff provided ‘no

factual allegations suggesting that the voice on the other end of the line was prerecorded,’

Battaglia’s complaint alleges that he received at least one voicemail from Quicken Loans

containing a prerecorded voice.” These allegations are more than sufficient to place Allied

Marketing on notice of Mr. Perrong’s claim.

       B.      Mr. Perrong alleges specific details about the nature of the telemarketing call
               supporting the plausible inference that an ATDS was used.

       The TCPA defines an ATDS as “equipment which has the capacity — (A) to store or

produce telephone numbers to be called, using a random or sequential number generator; and (B)

to dial such numbers.” 47 U.S.C. § 227(a)(1). The regulation at issue defines an ATDS as

“equipment which has the capacity to store or produce telephone numbers to be called using a

random or sequential number generator and to dial such numbers.” 47 C.F.R. § 64.1200(f)(2).

       Absent discovery, however, it is impossible for a plaintiff such as Mr. Perrong to know

the technological capacities of the predictive dialer used to place the call, and courts do not

require plaintiffs to plead facts they have no way of knowing. See generally Shelton, 2019 U.S.

Dist. LEXIS 59235, at *32-34 (“[W]e cannot require a plaintiff to make allegations regarding the

technical aspects of a device, including the precise level of human intervention needed to place a

call, when he or she has no way of knowing those details prior to discovery.”); Whitehead v.

Ocwen Loan Servicing, LLC, No. 2:18-cv-470-FtM-99MRM, 2018 U.S. Dist. LEXIS 182386, at

*11 (M.D. Fla. Oct. 24, 2018) (“There is no way for [the plaintiff] to know the technological

capabilities of the device(s) used to place the calls at issue … short of [the plaintiff] learning that

information in discovery.”); Wilson v. Quest Diagnostics Inc., No. 2:18-11960, 2018 U.S. Dist.

LEXIS 212023, at *8-11 (D.N.J. Dec. 10, 2018) (“During discovery, the parties can explore the



                                                   6
         Case 2:19-cv-02373-JDW Document 34 Filed 11/27/19 Page 9 of 18



actual configuration of the dialing equipment used to call Plaintiff, as such evidence could shed

light on whether Quest used a device capable of making autodialed calls”); Battaglia, 2019 U.S.

Dist. LEXIS 17782, at *5-6 (W.D.N.Y. Feb. 4, 2019) (“Holding plaintiffs to such a standard [to

detail defendants’ calling technology at the pleading stage] would make callers virtually immune

to TCPA claims, which is clearly not what was intended by Congress is creating the TCPA.”)

(citation omitted); Johansen v. Vivant, Inc., No. 12 C 7159, 2012 U.S. Dist. LEXIS 178558, at

*10-11 (N.D. Ill. Dec. 18, 2012) (“[I]t is unreasonable to require a plaintiff in a TCPA complaint,

without the benefit of discovery, to elaborate on the specific technical details of a defendant’s

alleged ATDS ….”).

       Rather, all the plaintiff must do at the pleading stage is make indirect allegations as to the

surrounding circumstances that are sufficient to raise an inference that an automatic dialer was

utilized. Scott v. 360 Mortg. Grp., LLC, No. 17-cv-61055, 2017 U.S. Dist. LEXIS 207513, at

*17 (S.D. Fla. Dec. 14, 2017). Similar to the assertion that Mr. Perrong made a mere conclusory

reference to the use of a pre-recorded voice, Allied Marketing asserts that Mr. Perrong does not

allege any details about the call sufficient to infer the use of an ATDS. That is not the case. He

has alleged that “Allied Marketing placed a telemarketing call to Mr. Perrong’s number on

February 20, 2019” and that a “pre-recorded message was then played.” (Doc. 9, ¶¶ 32-33.) He

further alleged that “the use of a pre-recorded message is consistent with the use of an ATDS, as

it would be illogical to manually call numbers only to then play a pre-recorded message.” (Id.,

¶ 34.) Mr. Perrong proceeded to explain that the Caller ID Number for the call was (215) 725-

4278 and even though Allied Marketing doesn’t have an office in Pennsylvania, it used a local

number, which “was used to mislead call recipients into believing the call was local, so there

would be a better chance that they would answer. This is also consistent with the use of an




                                                 7
        Case 2:19-cv-02373-JDW Document 34 Filed 11/27/19 Page 10 of 18



ATDS.” (Id., ¶¶ 35-38.) Mr. Perrong also alleged that the calls were promotional in nature (id.,

¶ 2) and that he had not consented to receive the telemarketing calls (id., ¶ 3).

       Allegations such as those Mr. Perrong has made here have been found sufficient to give

rise to a reasonable inference that an ATDS was utilized, including under Dominguez. See

Shelton, 2019 U.S. Dist. LEXIS 59235, at *32 (lack of a prior relationship between the parties

and geographic distance between the parties are all allegations indicative of an ATDS and are

sufficient in the Third Circuit to state a claim under Dominguez); Whitehead, 2018 U.S. Dist.

LEXIS 182386, at *10-11 (finding allegations “sufficient at this stage” where the plaintiff

“allege[d] Ocwen called her using an autodialer, and that [the plaintiff] knows this ‘because of

the vast number of calls she received and because she heard a pause when she answered her

phone before a voice came on the line from [the defendant]’”); Zeidel v. Nat’l Gas & Elec., No.

18 CV 06792, 2019 U.S. Dist. LEXIS 83988, at *6-9 (N.D. Ill. May 17, 2019) (generic

promotional messages or hearing a pause before being connected to an operator are “facts

supporting a reasonable inference that the defendant used an ATDS ….”). As this case is still at

the pleading stage and Mr. Perrong has no way of knowing more details right now, the Court

should deny Allied Marketing’s Motion to Dismiss.

       The cases cited by Allied Marketing do not warrant a different result. The only allegation

regarding an ATDS in Calhoun v. Invention Submission Corp., No. 18-1022, 2019 U.S. Dist.

LEXIS 60699, at *14 (W.D. Pa. Apr. 9, 2019) was, “Upon information and belief, Defendants

use automatic telephone dialing systems and/or other prohibited means to call Class Plaintiffs’

cell phones after being told to cease and desist.” In Curry v. Synchrony Bank, N.A., No.

1:15CV322-LG-RHW, 2015 U.S. Dist. LEXIS 153131 (S.D. Miss. Nov. 12, 2015), the only

detail regarding the equipment used was the number of calls received by the plaintiff. However,




                                                  8
        Case 2:19-cv-02373-JDW Document 34 Filed 11/27/19 Page 11 of 18



even there, the Court permitted the plaintiff to file an amended complaint. Id. at *7. Here, as

outlined above, Mr. Perrong has pled substantially more detail. Finally, Richardson v. Verde

Energy USA, Inc., No. 15-6325, 2016 U.S. Dist. LEXIS 175642, at *6 (E.D. Pa. Dec. 19, 2016)

denied a motion to dismiss, citing Iniguez v. The CBE Grp., 969 F. Supp. 2d 1241, 1247-48 (E.D.

Cal. 2013) (“Plaintiff’s complaint alleges both that the defendant used an automatic telephone

dialing system and that the defendant’s system utilized an artificial voice. … Either allegation is

sufficient on its own to support the plaintiff’s claims.”). Particularly relevant to the argument

regarding a pre-recorded message made by Allied Marketing, Richardson also held:

               The defendant next claims that the focus of the amended complaint
               appears to be on calls allegedly made with an Automated
               Telephone Dialing System rather than on calls allegedly made with
               a pre-recorded voice. It argues that the amended complaint only
               makes passing and inadequate references to the alleged use of a
               pre-recorded voice, and thus it should be dismissed. This claim is
               meritless. A plain reading of the relevant section of the
               Telephone Consumer Protection Act belies the defendant’s
               argument.        Title 47 of the United States Code, Section
               227(b)(A)(iii) provides, in pertinent part, that “It shall be unlawful
               for any person within the United States … to make any call …
               using      any     automatic    telephone      dialing    system or an
               artificial or pre-recorded voice … to any telephone number
               assigned to a … cellular phone service…” (Emphasis added). A
               plaintiff’s allegation is sufficient if it includes calls being made
               with an Automated Telephone Dialing System, or an artificial
               voice, or a pre-recorded voice. No reference to artificial voice or
               pre-recorded voice is required to state a claim. Accordingly, I will
               not grant the defendant’s motion to dismiss the amended complaint
               on this claim.

Richardson, 2016 U.S. Dist. LEXIS 175642, at *11-12.




                                                 9
        Case 2:19-cv-02373-JDW Document 34 Filed 11/27/19 Page 12 of 18



II.    Mr. Perrong sufficiently alleges the call at issue was to a service for which Mr.
       Perrong is charged for the call and that Mr. Perrong was in fact charged for that
       call.

       A.      Courts have overwhelmingly held that TCPA plaintiffs do not have to plead their
               full telephone number.

       As an initial matter, Mr. Perrong did not need to put his full telephone number in his

complaint to state a claim under the TCPA. Allied Marketing cites an unpublished case from the

Western District of Michigan, Strand v. Corinthian Colleges, Inc., No. 1:13-CV-1235, 2014 U.S.

Dist. LEXIS 52963, (W.D. Mich. Apr. 17, 2014), for this proposition; however, “other district

courts considering the question have consistently rejected the position taken by … Strand.”

Weaver v. Wells Fargo Bank N.A., No. 8:15-cv-1247-T-23TGW, 2015 U.S. Dist. LEXIS 104520,

at *6-7 (M.D. Fla. Aug. 10, 2015). See also Leon v. Target Corp., No. 3:CV-15-01, 2015 U.S.

Dist. LEXIS 34490, at *6-8 (M.D. Pa. Mar. 19, 2015) (“A plaintiff’s specific telephone number

is not essential to providing a defendant notice of the conduct charged and the absence of a

plaintiff’s telephone number from the pleadings does not detract from the TCPA claim’s

plausibility and does not prevent a court from drawing the reasonable inference that the

defendant is liable for the misconduct alleged.”) (citation omitted); Owens v. Starion Energy,

Inc., No. 3:16-cv-01912 (VAB), 2017 U.S. Dist. LEXIS 101640, at *15-16 (D. Conn. June 30,

2017); Williams v. Bank of Am., Nat’l Ass’n, No. 4:14-cv-04809-RBH, 2015 U.S. Dist. LEXIS

79607, at *3-4 (D.S.C. June 19, 2015); Ott v. Mortg. Investors Corp. of Ohio, 65 F. Supp. 3d

1046, 1059 (D. Or. 2014) (“Strand is contrary to most other district courts, … [which] do not

require such detail at the pleading stage in order to provide adequate notice to a … defendant….

If there is a question about the phone number at issue, it can be addressed through discovery.”);

Crawford v. Target Corp., No. 3:14-cv-0090-B, 2014 U.S. Dist. LEXIS 159203, at *4 (N.D. Tex.

Nov. 10, 2014); Hodgin v. Parker Waichman LLP, No. 3:14-cv-733-DJH, 2015 U.S. Dist.



                                                10
        Case 2:19-cv-02373-JDW Document 34 Filed 11/27/19 Page 13 of 18



LEXIS 192262, at *6 (W.D. Ky. Sept. 30, 2015) (“Though [defendant] points to a case [Strand]

that has held this is necessary, that case received negative treatment and its reasoning is not

compelling when applied to these facts.”); Evans v. Nat’l Auto Div., L.L.C., No. 15-8714, 2016

U.S. Dist. LEXIS 29348, at *5-6 (D.N.J. Mar. 7, 2016).

       To be clear, Mr. Perrong is not “refusing” to provide his telephone number—it is simply

not required at the pleading stage. And particularly given that the full telephone number was not

required, it was omitted due to privacy interests. See Castle v. Crouse, No. 03-5252, 2004 U.S.

Dist. LEXIS 9475, at *7 (E.D. Pa. May 24, 2004) (finding good cause to issue protective order as

to certain personal information, including telephone number, and stating that “no one disputes

the strong privacy interest at stake” with respect to that information). See also E.D. Pa. Local

Rule 5.1.3 (requiring redaction of “personal identifiers,” although not specifically mentioning

telephone numbers).

       B.      TCPA plaintiffs do not have to plead they were charged for the call with
               particularity.

       Mr. Perrong adequately alleged he was charged for the call he received from Allied

Marketing. The TCPA provides, in relevant part:

               It shall be unlawful for any person within the United States, or any
               person outside the United States if the recipient is within the
               United States—

               (A) to make any call (other than a call made for emergency
               purposes or made with the prior express consent of the called
               party) using any automatic telephone dialing system or an artificial
               or prerecorded voice—

               (iii) to any telephone number assigned to a … cellular telephone
               service … or any service for which the called party is charged for
               the call….




                                                 11
        Case 2:19-cv-02373-JDW Document 34 Filed 11/27/19 Page 14 of 18



47 U.S.C. § 227(b)(1)(A)(iii). Mr. Perrong has stated a plausible claim that the call was to a

number assigned to a service for which Mr. Perrong is charged for the call and that Mr. Perrong

was charged for the call at issue. He pled that with respect to the telephone number to which he

received the call at issue here, (215) 725-XXXX, the number is one “where he is charged for the

call.” (Doc. 9, ¶¶ 2, 30.) He further alleged how he was charged, alleging he “is charged for

each call placed to that number.” (Id., ¶ 30.)

       Allied Marketing’s reliance on Hirsch v. Fortegra Fin. Corp., No. 3:17-cv-1215-J-

39JBT, 2018 U.S. Dist. LEXIS 219724 (M.D. Fla. June 26, 2018) is misplaced. In that case, the

plaintiff only alleged generally that he was “charged for the ability to receive and send calls.” Id.

at *10 (emphasis added). The court in Hirsch found the plaintiff’s allegation insufficient

because he alleged no facts whatsoever regarding how he was charged for the service, such as

whether or not he was charged on a per call basis. Id. at *10 n.6. Mr. Perrong, in contrast,

explained how he was charged, alleging that he is charged for each call placed to that number.

(Doc. 9, ¶ 30.)

       Likewise, in the other case cited by Allied Marketing, Lundstedt v. I.C. Sys., No. 3:15-cv-

00824 (JAM), 2017 U.S. Dist. LEXIS 158563 (D. Conn. Sept. 26, 2017), the plaintiff did not

allege that “any Internet-based system that he may have used at his home resulted in a charge to

him for each call that he received from defendant.” Id. at *9. Again, Mr. Perrong has alleged he

was charged for the call that was received. (Doc. 9, ¶ 30.) In fact, the plaintiff in Lundstedt’s

primary argument was not even that the “charged for the call” provision of the TCPA applied—

rather the plaintiff argued that the fact that he received the calls at issue by means of a wireless

internet network in his home meant that the calls should be treated as calls to a cell phone.

Lundstedt, 2017 U.S. Dist. LEXIS 158563, at *9-10.




                                                  12
        Case 2:19-cv-02373-JDW Document 34 Filed 11/27/19 Page 15 of 18



       Contrary to Allied Marketing’s assertions, there is simply no requirement that a plaintiff

has to plead they were charged for the calls at issue with particularity. Mr. Perrong’s allegations

here are similar to those found to be sufficient in Jones v. Revenue Assistance Corp., No. 14-

10218-GAO, 2016 U.S. Dist. LEXIS 93946 (D. Mass. Apr. 13, 2016), where the court found:

               [T]he plaintiff’s “amended complaint states that his subscription is
               ‘a service for which the called party is charged for the call,’ and
               that the calls from the defendants collectively caused him to be
               charged for the minutes used to take those calls. [The defendant]
               has presented nothing to refute these factual allegations. In these
               circumstances, [the defendant] is not entitled to the entry of
               judgment on the pleadings on this party of the TCPA claim.

Id. at *15-18. See also Williams, 2015 U.S. Dist. LEXIS 79607, at *6 (“Plaintiff asserts she

incurs a charge for incoming telephone calls made to her cell phone. Thus, Plaintiff has alleged

Defendant used an automated telephone dialing system to call her on her cell phone without her

consent and at her expense.”). Mr. Perrong has done what is required to state a claim under the

TCPA. Allied Marketing complains that Mr. Perrong’s residential number called is not

“typically the type of number assigned to a service that charges the party for the call.” While

Allied Marketing cites Mr. Perrong’s complaint for this assertion, his complaint says no such

thing. Other than its own conclusory statement, Allied Marketing does not explain how those

factual allegations are at all implausible. To the extent Allied Marketing is interested in

additional details about the charge Mr. Perrong incurred, those can easily and readily be obtained

through discovery, and Mr. Perrong is prepared to provide them.

III.   Mr. Perrong served Allied Marketing nine days after the time contemplated under
       FRCP 4(m) but did so with good cause.

       Federal Rule of Civil Procedure 4(m) requires the plaintiff effect process service within

ninety days of filing a complaint. Rule 4(m) reads in relevant part:




                                                 13
        Case 2:19-cv-02373-JDW Document 34 Filed 11/27/19 Page 16 of 18



               Time Limit for Service. If a defendant is not served within 90 days
               after the complaint is filed, the court—on motion or on its own
               after notice to the plaintiff—must dismiss the action without
               prejudice against that defendant or order that service be made
               within a specified time. But if the plaintiff shows good cause for
               the failure, the court must extend the time for service for an
               appropriate period.

The United States Court of Appeals for the Third Circuit has set forth a two-step inquiry for

District Courts to determine whether the grant of an extension of time in which to serve is

proper. McCurdy v. Am. Bd. of Plastic Surgery, 157 F.3d 191, 196 (3d Cir. 1998). First, the

court must determine whether good cause exists for the failure to effect service in a timely

manner. Id. If good cause exists, the court is required to grant the request. Id. Where good

cause is found not to be present, the court may still grant the extension of time in the exercise of

its discretion. Id. In evaluating whether or not good cause exists in any case, courts generally

consider three factors: (1) the reasonableness of plaintiff's efforts to serve; (2) whether the

defendant is prejudiced by the lack of timely service; and (3) whether the plaintiff moved for an

enlargement of time to serve.” Muhammad v. Pa. Dep’t of Educ., No. 5:18-cv-02647, 2019 U.S.

Dist. LEXIS 61500, at *13 (E.D. Pa. Apr. 10, 2019). Despite the injury to Plaintiff’s local

counsel, Mr. Perrong does not believe the Court need find any good cause here that would

mandate an extension of time for service. Instead, the Plaintiff believes that the Court should

exercise the discretion granted it under the specific language of Rule 4(m) to allow the service

effectuated nine days after the deadline to be proper. A dismissal without prejudice would

potentially require both Plaintiff and Defendant to refile pleadings and delay the substantive

resolution of this matter. Judicial efficiency would also counsel in favor of allowing the matter

to proceed, as Direct Energy’s crossclaim may also be litigated in this forum with Allied

Marketing as a party. Furthermore, Allied Marketing is not prejudiced by the short delay in




                                                  14
        Case 2:19-cv-02373-JDW Document 34 Filed 11/27/19 Page 17 of 18



service and did not identify any specific prejudice in its motion. Indeed, Allied Marketing

participated in the parties’ Fed. R. Civ. P. 26(f) conference and prepared a timely response to the

Complaint.

                                         CONCLUSION

       For the foregoing reasons, Allied Marketing’s Motion to Dismiss must be DENIED.


                                      Respectfully submitted,

                                      /s/ Joseph F. Murray
                                      Joseph F. Murray (327025)
                                      Brian K. Murphy (admitted pro hac vice)
                                      Jonathan P. Misny (admitted pro hac vice)
                                      Murray Murphy Moul + Basil LLP
                                      1114 Dublin Road
                                      Columbus, OH 43215
                                      Telephone: 614.488.0400
                                      Facsimile: 614.488.0401
                                      E-mail: murray@mmmb.com
                                              murphy@mmmb.com
                                              misny@mmmb.com

                                      Marc Davies (81789)
                                      1315 Walnut Street, Suite 320
                                      Philadelphia, PA 19107
                                      Telephone: 215.876.7636
                                      E-mail: marc@marcdavieslaw.com

                                      Anthony I. Paronich (admitted pro hac vice)
                                      Paronich Law, P.C.
                                      350 Lincoln Street, Suite 2400
                                      Hingham, MA 02043
                                      508.221.1510
                                      E-mail: anthony@paronichlaw.com




                                                15
        Case 2:19-cv-02373-JDW Document 34 Filed 11/27/19 Page 18 of 18



                                CERTIFICATE OF SERVICE

       I, hereby certify that on November 27, 2019, I caused the foregoing to be filed via the

Court’s CM/ECF filing system, which will effect service on all counsel of record.


                                     /s/ Joseph F. Murray
                                     Joseph F. Murray




                                               16
